Exhibit 10.01 II-VI INCORPORATED SECOND AMENDED AND RESTATED 2 Table of Contents TABLE OF CONTENTS Page 1. Purpose A-1 2. Definitions A-1 Award A-1 Award Agreement A-1 Base Price A-1 Board A-1 Change in Control A-1 Code A-1 Committee A-1 Common Stock A-1 Company A-1 Consultant A-2 Deferral Period A-2 Deferred Shares A-2 Effective Date A-2 Employee A-2 Fair Market Value A-2 Freestanding Stock Appreciation Right A-2 Grant Date A-2 Incentive Cash Award A-2 Incentive Stock Option A-2 Nonemployee Director A-2 Nonqualified Stock Option A-2 Option A-2 Optionee A-2 Option Price A-2 Participant A-2 Performance Objectives A-2 Performance Period A-3 Performance Share A-3 Performance Unit A-3 Predecessor Plans A-3 Qualified Performance-Based Award A-4 Restricted Shares A-4 Restricted Share Units A-4 Section 162(m) A-4 Section 409A A-4 Separation from Service A-4 Shares A-4 Specified Employee A-4 Spread A-4 Stock Appreciation Right A-5 Subsidiary A-5 Tandem Stock Appreciation Right A-5 3. Shares Available Under the Plan; Maximum Awards A-5 Reserved Shares A-5 Maximum Calendar Year Award A-5 Predecessor Plan Options; Forfeitures A-5 4. Plan Administration A-5 Authority of Committee A-5 Committee Delegation A-6 No Liability A-6 5. Options A-6 Number of Shares A-6 Option Price A-6 Consideration A-6 Cashless Exercise A-7 Performance-Based Options A-7 Vesting A-7 A-i Table of Contents Page ISO Dollar Limitation A-7 Exercise Period A-7 Award Agreement A-7 6. Stock Appreciation Rights A-7 Payment in Cash or Shares A-7 Maximum SAR Payment A-7 Exercise Period A-7 Change in Control A-8 Dividend Equivalents A-8 Performance-Based Stock Appreciation Rights A-8 Award Agreement A-8 Tandem Stock Appreciation Rights A-8 Exercise Period A-8 Freestanding Stock Appreciation Rights A-8 7. Restricted Shares and Restricted Share Units A-8 Number of Shares A-8 Consideration A-8 Forfeiture/Transfer Restrictions A-9 Rights/Dividends and Dividend Equivalents A-9 Stock Certificate A-9 Performance-Based Restricted Shares or Restricted Share Units A-9 Award Agreements A-9 8. Deferred Shares A-9 Deferred Compensation A-9 Consideration A-9 Deferral Period A-9 Dividend Equivalents and Other Ownership Rights A-9 Performance Objectives A-10 Award Agreement A-10 9. Performance Shares and Performance Units A-10 Number of Performance Shares or Units A-10 Performance Period A-10 Performance Objectives A-10 Threshold Performance Objectives A-10 Payment of Performance Shares and Units A-10 Maximum Payment A-10 Award Agreement A-10 Incentive Cash Awards A-10 Cash Payment A-10 Terms of Incentive Cash Awards A-11 Achievement of Performance Objectives A-11 Timing and Form of Payment A-11 Discretionary Adjustments A-11 Compliance with Plan A-11 Transferability A-11 Transfer Restrictions A-11 Limited Transfer Rights Restrictions on Transfer A-11 Adjustments A-12 Fractional Shares A-12 Withholding Taxes A-12 Certain Terminations of Employment, Hardship and Approved Leaves of Absence A-12 Foreign Participants A-13 A-ii Table of Contents Page Amendments and Other Matters A-13 Plan Amendments A-13 Award Deferrals A-13 Conditional Awards A-13 Repricing Prohibited A-13 No Employment Right A-14 Tax Qualifications A-14 Section 409A A-14 Effective Date A-15 Termination A-15 Limitations Period A-15 Governing Law A-15 A-iii Table of Contents II-VI INCORPORATED
